Motion to dismiss the appeal herein denied. If within 30 days from the date hereof appellants have not returned the child who is the subject of this proceeding to this jurisdiction and posted a bond, in an amount to be fixed by the Family Court, Orange County, to insure that the child will remain within the jurisdiction of the court, respondent may renew his motion to dismiss or to stay determination of the appeal. Upon renewal the court will consider the availability of that relief to respondent under the circumstances then existing.